DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on October 8, 2020, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on January 8, 2021, has been entered.
	Claims 137-148 are pending in the instant invention.  According to the Amendments to the Claims, filed January 8, 2021, claims 137-139, 141, 144 and 148 were amended and claims 1-136 and 149-152 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/014279, filed January 18, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/447,862, filed January 18, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 137-148, drawn to substituted pyrazolo[1,5-a]pyrazines of the Formula I, shown to the right, and/or a pharmaceutical composition thereof.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on June 29, 2020, or the Final Rejection, mailed on October 8, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 8, 2021.
	Thus, a third Office action and prosecution on the merits of claims 137-148 is contained within.

New Claim Objections

	Claim 137 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
A compound of the Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable salt thereof,
wherein:
	X1 is CH or N;
	X2 is CH;
	X3 is CH; 
	X4 is CH;
	A is H, Cl, or CN;
	B is hetAr1;
	D is hetCyc1 or hetCyc2; and
	E is selected from the group consisting of:
		(i)	C(O)-C1-C6 alkyl;
		(r)	C(O)-hetCyc4;
		(z)	C(O)-C1-C6 alkylene-Ar2; and
		(oo)	C1-C6 alkylene-hetAr2;

	wherein hetAr1 is pyrazolyl, optionally substituted with one or more substituents independently selected from the group consisting of C1-C6 alkyl, C1-C6 alkylene-O-C1-C6 alkyl, C1-C6 alkylene-S(O)2-C1-C6 alkyl, C1-C6 alkylene-HetCyca, and hetCyca;
	wherein each C1-C6 alkyl substituent of hetAr1 is optionally and independently substituted with one, two, or three fluoro substituents;
	wherein each hetCyca substituent of hetAr1 is independently a 4- to 6-membered heterocyclic ring comprising one ring heteroatom selected from the group consisting of nitrogen and oxygen;
	wherein each hetCyca substituent of hetAr1 is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C6 alkylene-O-C1-C6 alkyl, C(O)-CH2N(C1-C3 alkyl)2, C(O)-CH2O-C1-C6 alkyl, and C(O)-O-C1-C6 alkyl;

	wherein hetCyc1 is a 4- to 6-membered heterocyclic ring comprising one or two ring heteroatoms independently selected from the group consisting of nitrogen and oxygen;
	wherein hetCyc1 is optionally substituted with one oxo, one cycloalkylidene, or one or more independently selected C1-C3 alkyl substituents;
	wherein each C1-C3 alkyl substituent of hetCyc1 is optionally and independently substituted with one, two, or three fluoro substituents;

	wherein hetCyc2 is a 7- or 8-membered bridged heterocyclic ring comprising one, two, or three ring heteroatoms independently selected from the group consisting of nitrogen and oxygen;
	wherein hetCyc2 is optionally substituted with one or more independently selected C1-C3 alkyl substituents;

	wherein C1-C6 alkyl of the C(O)-C1-C6 alkyl of E is optionally substituted with one NR’R”, one -CH2-NR’R”, or one, two, or three fluoro substituents;
	wherein R’ of the NR’R” or -CH2-NR’R” substituent of the C1-C6 alkyl of the C(O)-C1-C6 alkyl of E is H or C1-C6 alkyl;
	wherein R” of the NR’R” or -CH2-NR’R” substituent of the C1-C6 alkyl of the C(O)-C1-C6 alkyl of E is H or C1-C6 alkyl;

	wherein hetCyc4 of the C(O)-hetCyc4 of E is selected from the group consisting of:
(a)	a 4- to 6-membered heterocyclic ring comprising one or two ring heteroatoms or heteroatomic groups independently selected from the group consisting of nitrogen, oxygen, sulfur, and S(O)2;
(b)	a 7- or 8-membered bridged, heterocyclic ring comprising one or two ring heteroatoms independently selected from the group consisting of nitrogen and oxygen;
(c)	a 6- to 12-membered fused, bicyclic, heterocyclic ring comprising one or two ring heteroatoms independently selected from the group consisting of nitrogen and oxygen; and
(d)	a 7- to 10-membered spirocyclic, heterocyclic ring comprising one or two ring heteroatoms independently selected from the group consisting of nitrogen and oxygen;

	wherein hetCyc4 of the C(O)-hetCyc4 of E is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 alkylene-O-C1-C6 alkyl, C(O)-C1-C6 alkyl, OH, OC1-C6 alkyl, C3-C6 cycloalkyl, a 5- or 6-membered heterocyclic ring, and phenyl;
	wherein each C1-C6 alkyl substituent of the hetCyc4 of the C(O)-hetCyc4 of E is optionally and independently substituted with one, two, or three fluoro substituents;
	wherein each 5- or 6-membered heterocyclic ring substituent of the hetCyc4 of the C(O)-hetCyc4 of E comprises one or two ring heteroatoms independently selected from the group consisting of nitrogen and oxygen;

	wherein each phenyl substituent of the hetCyc4 of the C(O)-hetCyc4 of E is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, C1-C6 alkyl, and OC1-C6 alkyl;

	wherein C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E is optionally substituted with one 5- or 6-membered heterocyclic ring substituent or one or two substituents independently selected from the group consisting of C1-C6 alkyl, C1-C3 alkylene-NReRf, C1-C6 alkylene-OH, NReRf, OH, and OC1-C6 alkyl;
	wherein the 5- or 6-membered heterocyclic ring substituent of the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E comprises one or two heteroatoms independently selected from the group consisting of nitrogen and oxygen;
	wherein the 5- or 6-membered heterocyclic ring substituent of the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E is optionally substituted with one or more independently selected C1-C6 alkyl substituents;
	wherein each C1-C6 alkyl substituent of the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E is optionally and independently substituted with one, two, or three fluoro substituents;
	wherein each Re of each C1-C3 alkylene-NReRf or NReRf substituent of the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E is independently H or C1-C6 alkyl;
	wherein each Rf of each C1-C3 alkylene-NReRf or NReRf substituent of the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E is independently H or C1-C6 alkyl;

	wherein Ar2 of the C(O)-C1-C6 alkylene-Ar2 of E is phenyl, optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, NRiRj, OC1-C6 alkyl, and 5- or 6-membered heterocyclic ring;
	wherein each C1-C6 alkyl and OC1-C6 alkyl substituent of the Ar2 of the C(O)-C1-C6 alkylene-Ar2 of E is optionally and independently substituted with one, two, or three fluoro substituents;
	wherein each Ri of each NRiRj substituent of the Ar2 of the C(O)-C1-C6 alkylene-Ar2 of E is independently H or C1-C6 alkyl;
	wherein each Rj of each NRiRj substituent of the Ar2 of the C(O)-C1-C6 alkylene-Ar2 of E is independently H or C1-C6 alkyl;
	wherein the 5- or 6-membered heterocyclic ring substituent of the Ar2 of the C(O)-C1-C6 alkylene-Ar2 of E comprises one or two heteroatoms independently selected from the group consisting of nitrogen and oxygen;

	wherein hetAr2 of the C1-C6 alkylene-hetAr2 of E is a 5- or 6-membered heteroaryl ring comprising one, two, or three heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;
	wherein hetAr2 of the C1-C6 alkylene-hetAr2 of E is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 alkyl-OH, C1-C6 alkylene-O-C1-C6 alkyl, NR’R”, OH, OC1-C6 alkyl, and C3-C6 cycloalkyl;
	wherein each C1-C6 alkyl and OC1-C6 alkyl substituent of the hetAr2 of the C1-C6 alkylene-hetAr2 of E is optionally and independently substituted with one, two, or three fluoro substituents;
	wherein each R’ of each NR’R” substituent of the hetAr2 of the C1-C6 alkylene-hetAr2 of E is independently H or C1-C3 alkyl; and
	wherein each R” of each NR’R” substituent of the hetAr2 of the C1-C6 alkylene-hetAr2 of E is independently H or C1-C3 alkyl.

	Appropriate correction is required.

	Claim 141 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 140, or a pharmaceutically acceptable salt thereof, wherein hetCyc1 is selected from the group consisting of:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
;

	where the wavy line indicates the point of attachment to the ring comprising X1, X2, X3, and X4 and the asterisk indicates the point of attachment to E.

	Appropriate correction is required.

	Claim 143 is objected to because of the following informalities: for clarity, the claim is dependent upon an objected base claim.  Appropriate correction is required.

	Claims 138-140, 142 and 144-148 are independently objected to because of the following informalities: for clarity, the claims are dependent upon a rejected base claim.  Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 137 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 137 recites the limitation, …wherein each C1-C6 substituent of the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E is optionally and independently substituted with one, two, or three fluoro substituents.  There is insufficient antecedent basis, in claim 137, for this limitation, with respect to the substituted pyrazolo[1,5-a]-pyrazines of the Formula I.  According to claim 137, a C1-C6 alkyl substituent is recited, with respect to the C1-C6 alkylene of the C(O)-C1-C6 alkylene-Ar2 of E of the substituted pyrazolo[1,5-a]pyrazines of the Formula I.
New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624